Per Curiam.
The facts in this case, and the legal questions which it presents, are fully set out in the opinion of the learned vice-chancellor, who advised the decree appealed from. The object of the appeal is to enforce a written contract by enjoining the breach of a negative covenant contained therein. It is contended on behalf of the appellant that the court of chancery has no jurisdiction to enforce by injunction a negative covenant of the character contained in the contract between these parties. In the case of Mausert v. Feigenspan, 68 N. J. Eq. (2 Robb.) 671, the present respondent filed a bill to restrain the breach of a negative covenant similar to that contained in the contract in the present case. The court of chancery asserted its jurisdiction by decreeing the injunction, and its action was affirmed on appeal by this court. The question of jurisdiction is, therefore, stare decisis. We concur in the conclusion reached by the learned vice-chancellor upon the facts submitted.
The decree appealed from will be affirmed.
*950For affirmance—The Chief-Justice, Garrison, Fort, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vre-DENBURGH, VROOM, GREEN, GRAY, DlLL—14.
For reversal—None.